SWING, District Judge.
Whatever doubt and diversity of opinion may exist, as to the effect of theqjudgment of a court of general jurisdiction upon the question of the jurisdiction of the court, so far as the supreme court cf the United States is concerned, it is now definitely settled that such judgments are conclusive upon that question, but. that the jurisdiction of the court pronouncing them may be inquired into, and the facts necessary to confer jurisdiction may be contradicted, and this, though the record of such judgment recites the facts which conferred the jurisdiction. Galpin v. Page, 18 Wall. (85 U. S.] 355; Thompson v. Whitman [Id. 457]; Knowles v. Gaslight & Coke Co., 19 Wall. [86 U. S.] 60. The defendant may, therefore, show in contradiction of the record that no-service in fact was made upon him.
The record offered in evidence shows that the plaintiff brought suit against one Lewis C. Woodward in the circuit court of Caldwell county, Missouri; that, upon proper showing under the laws of Missouri, a writ of attachment and summons issued therein, commanding the officer to summon, in said cause as-garnishee, the defendant herein, Samuel B. Woodward. The record shows affirmatively that the writ was served by the sheriff of said county upon Samuel B. Woodward as; garnishee by reading; it shows further that the court found Samuel B. Woodward, garnishee though legally summoned, made default, and judgment was rendered against him by default, and an inquiry of damages, was awarded, and that afterward such proceedings were had in the cause by which judgment was rendered against Samuel B. Woodward for the amount alleged in the petition. The record recites the fact that the defendant was served with process, and this must be taken as prima facie evidence that such service was made. Authorities, supra; 2 Greenl. Ev. 119; 2 Am. Lead. Cas. 644, 646; Cheever v. Wilson, 9 Wall. [76 U. S.] 123.
The fact that the question of service is put in issue by the answer of the defendant, does not change the character of the record as; establishing prima facie the fact that such service was made, but the burden is upon the defendant to overcome this proof by evidence which shows that he was not served as recited in the record. If the testimony satisfies the jury that the recital of service-in the record is not true, and that no service was made upon the defendant, their verdict will be for the defendant; but if such service was made, then their verdict will-be for the plaintiff.